TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00779-CV



                           Texas Gas Service Company, Appellant

                                               v.

                           Railroad Commission of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN403353, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed motion to consolidate this appeal, cause number 03-

05-779, into cause number 03-05-00777-CV. We grant the motion. The record and all pertinent

documents from this appeal will be transferred into cause number 03-05-00777-CV. There will be

no further activity in cause number 03-05-00779-CV. Accordingly, we dismiss the appeal.




                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Agreed Motion

Filed: February 10, 2006